DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 21-27 and 29-41 are pending:
		Claims 33-40 are rejected.
		Claims 21-27 and 41 have been withdrawn. 
Election/Restrictions
Applicant’s election without traverse of Group III, claims 33-40, in the reply filed on 11/20/2021 is acknowledged.
Claim Objections
Claims 33-40 objected to because of the following informalities:  
	Claim 33 recites “the natural wood” in line 4 and in line 5; consider rephrasing to – the natural wood or the lignin-reduced wood – for clarity and consistency.  
	Claim 36 recites “adsorbed material” in line 2; consider rephrasing to – the adsorbed material – for clarity and consistency. 
	Claim 37 recites “the natural wood” in line 2; consider rephrasing to – the natural wood or the lignin-reduced wood – for clarity and consistency.  
	Claim 38 recites “the natural wood” in line 2; consider rephrasing to – the natural wood or the lignin-reduced wood – for clarity and consistency.  
	Claim 39 recites “carbonization” in line 2; consider rephrasing to – the carbonization – for clarity and consistency.  
	Claim 40 recites “the natural wood” in line 2; consider rephrasing to – the natural wood or the lignin-reduced wood – for clarity and consistency.  

	Dependent claims are hereby objected due to dependency from objected claim 33. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 33 and 35-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xue (Robust and Low-Cost Flame-Treated Wood for High-Performance Solar Steam Generation).
	Regarding claim 33, Xue teaches a method comprising: 
	(a) providing a carbonized block of natural or lignin-reduced wood (referred to as “fully carbonized wood” or “F-wood”; see pg. 15052 in “Material Preparation”; natural wood is used; see Abstract, lines 5-7) having a first surface, a second surface opposite the first surface (see Fig. 1 (c) of F-wood), and an internal fluidic transport network comprised of microstructures (referred to as “microchannels”; see pg. 15054 in “Results and Discussion”) of the natural wood between the first and second surfaces (see Fig. 1 (c) of F-wood), the carbonized block having a porosity greater than that of the natural wood (“porosity greater than” is a property of the carbonized block; since Xue teaches all the claimed structure, properties’ of the carbonized block are presumed to be inherent);  
	(b) placing the second surface of the carbonized block in contact with a material (referred to as “water”; see Fig. 1(c) of F-wood for solar steam generation) to be adsorbed; and 
	(c) exposing the first surface to insolation (referred to as “sunlight”; see pg. 15053 in “Results and Discussion” and Fig. 1(c) of F-wood for solar steam generation), 
	wherein, 
	during (c), the carbonized block heats the material (corresponds to the vapor stream; see Fig. 1(c) of F-wood for solar steam generation) contacting the second surface (the F-wood can heat the bulk water; see pg. 15054 in “Results and Discussion”) such that the material has a mobility greater than that of the material prior to (c) (the mobility of heated water/vapor will be greater than the unheated/cold water because molecules in hot water/vapor move faster), and 
	the carbonized block adsorbs the heated material into the internal fluidic transport network (corresponds to the water that flows through channels by capillary flow and becomes a vapor stream; see Fig. 1(c) of F-wood for solar steam generation).  
	Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed.Cir. 1997) (see MPEP § 2112.01, I.).
	Regarding claim 35, Xue teaches the method of claim 33, further comprising (d) removing the adsorbed material (corresponds to the vapor stream being removed from the carbonized block through evaporation; see Fig. 1(c) of F-wood for solar steam generation) from the carbonized block.  
	Regarding claim 36, Xue teaches the method of claim 35, wherein (c) and (d) occur simultaneously, such that adsorbed material is continuously removed from the carbonized block during insolation (corresponds to the vapor stream being removed from the carbonized block through evaporation while sunlight is applied; see Fig. 1(c) of F-wood for solar steam generation).
	Regarding claim 37, Xue teaches the method of claim 33, wherein (a) includes: (a1) cutting a block of the natural wood to have the first surface, the second surface, and the internal fluidic transport network (this limitation is directed to a process of making/forming the wood and claim 33 is directed to a method of using the wood; although Xue teaches a formed wood structure, this limitation is not given patentable weight for reason set forth in the ¶ below and because it does not further limit the method of using the wood); and (a2) subjecting the block to carbonization such that all internal and external surfaces are carbonized (this limitation is directed to a process of making/forming the wood and claim 33 is directed to a method of using the wood; although Xue teaches a carbonized wood which would have been subjected to a carbonization step to form said carbonized wood, this limitation is not given patentable weight for reason set forth in the ¶ below because it does not further limit the method of using the wood). 
	Claims 37-40 recite product-by-process limitation. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself. The patentability of a product or apparatus does not depend on its method of production or formation. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).
	Regarding claim 38, Xue teaches the method of claim 37, wherein (a) includes, prior to (a2), removing at least some lignin from the block of natural wood (this limitation further limits step (a2) of claim 37, said limitation is directed to a process of making/forming the wood).
	Regarding claim 39, Xue teaches the method of claim 37, wherein (a2) includes CO2 activation during carbonization (this limitation further limits step (a2) of claim 37, said limitation is directed to a process of making/forming the wood).  
	Regarding claim 40, Xue teaches the method of claim 33, further comprising, prior to (b), chemically-treating the natural wood (this limitation is directed to a process of making/forming the wood and claim 33 is directed to a method of using the wood; although Xue teaches a flame-treated wood which would have been subjected to a chemically-treating step to form a flame-treated wood, this limitation is not given patentable weight for reason set forth in the ¶ above and because the method does not further limit the method of using the wood) so as to remove at least some lignin therefrom.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Xue (Robust and Low-Cost Flame-Treated Wood for High-Performance Solar Steam Generation) in view of Ueda (US 2007/0029246). 
	Regarding claim 34, Xue teaches a method of claim 33.
	Xue does not teach placing the carbonized block in contact with the crude oil in a body of water in step (b). 
	In a related field of endeavor, Ueda teaches an adsorbent carbon (see Entire Abstract) comprising placing carbonized block (also referred to as “adsorbent carbon”; see ¶28) in contact with the crude oil in a body of water (corresponds to oil contained in sea; see Abstract, lines 4-7; adsorbent carbon efficiently adsorbs and removes oil; see ¶28).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify step (b) in the method of Xue by placing the carbonized block in contact with crude oil in water as disclosed by Ueda because carbon has a high efficiency to remove impurifies in water (Ueda, see ¶7) and said carbonized wood of Xue is a promising material for water purification (Xue, see pg. 15055 in “Results and Discussion”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849. The examiner can normally be reached M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/ Examiner, Art Unit 1778